Citation Nr: 0615018	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to separate compensable disability ratings for 
each ear for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1963 to March 1983.  Among his awards and 
decorations are the Republic of Vietnam Gallantry Cross, 
Parachutist Badge and Bronze Star Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

As will be explained below, the Board was recently informed 
of the veteran's passing.  His appeal does not survive him 
and accordingly it will be dismissed.


FINDING OF FACT

The Board was notified by the RO that the veteran died in 
November 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2006, while this case was pending before the Board, 
the Board received notification from the RO that the veteran 
had died in November 2005.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

The Board finds that this case is one in which the law is 
dispositive and that this issue must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issue of entitlement to separate compensable 
disability ratings for each ear for service-connected 
tinnitus is dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 
38 C.F.R. § 20.1106 (2005).



ORDER

The appeal is dismissed due to the death of the veteran.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


